Case: 5:19-cv-02219-BYP Doc #:1 Filed: 09/25/19 1o0f 40. PagelD#: 1

IN THE UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO
EASTERN DIVISION

BRETT M. MCCLAFFERTY,
c/o CoreCivic

501 Thompson Road

Conneaut, Ohio 44030

Plaintiff,
-VS-

PORTAGE COUNTY BOARD OF
COMMISSIONERS,

449 S. Meridian Street, 7" Floor
Ravenna, Ohio 44266

and

DAVID W. DOAK,
Portage County Sheriff
$240 Infirmary Road
Ravenna, Ohio 44266

and

DALE KELLY,

Individually and in His Official Capacity
as the Chief Deputy of the Portage County
Sheriff's Office

8240 Infirmary Road

Ravenna, Ohio 44266

and

DANIEL BURNS,

Individually and in His Official Capacity
as the former Jail Administrator of the
Portage Co. Jail

8240 Infirmary Road

Ravenna, Ohio 44266

and

“19 CV 22 1g
JUDGE PEARSON

COMPLAINT MAG. JUDGE LIMBERT

JURY TRIAL DEMANDED

)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)

|
 

Case: 5:19-cv-02219-BYP Doc #:1 Filed: 09/25/19 2 of 40. PagelD #: 2

BRYAN MORGENSTERN,
individually and in His Official Capacity
as a Sergeant of the Portage Co. Jail
8240 Infirmary Road

Ravenna, Ohio 44266

and

WILLIAM BURNS,

Individually and in His Official Capacity
as an Officer of the Portage Co. Jail
8240 Infirmary Road

Ravenna, Ohio 44266

and

CORY GERMANI,

Individually and in His Official Capacity
as an Officer of the Portage Co, Jail
8240 Infirmary Road

Ravenna, Ohio 44266

and

MICHAEL BURDA,

Individually and in His Official Capacity
as the Inmate Services Coordinator of the
Portage Co. Jail

8240 Infirmary Road

Ravenna, Chio 44266

and

AMY BEANS,

Individually and in Her Official Capacity
as a Staff Member of the Portage Co. Jail
8240 Infirmary Road

Ravenna, Chio 44266

and

COLEMAN PROFESSIONAL
SERVICES,

3920 Lovers Lane

Ravenna, Ohio 44266

ee

 

 
Case: 5:19-cv-02219-BYP Doc #:1 Filed: 09/25/19 3 of 40. PagelID #: 3

and

DR. BRIAN WELSH,

Individually and in His Official Capacity
as the Director of Coleman Prof. Services
3920 Lovers Lane

Ravenna, Ohio 44266

 

and

CCS, LLC dba CORRECT CARE
SOLUTIONS,

1283 Murfreesboro Road, Suite $00
Nashville, Tennessee 37217

and

UNKNOWN DEFENDANTS,

In Their Individual and Official Capacities
c/o Portage Co. Sheriff's Office

8240 Infirmary Road

Ravenna, Ohio 44266

and

UNKNOWN NURSING
DEFENDANTS,

In Their Individual and Official Capacities
c/o CCS, LLC

1283 Murfreesboro Road, Suite 500
Nashville, Tennessee 37217

and

UNKNOWN MENTAL HEALTH
SERVICES DEFENDANTS,

In Their Individual and Official Capacities
c/o Coleman Professional Services

3920 Lovers Lane

Ravenna, Ohio 44266

Defendants.

Name! Nae eee Seep Ne Cee ee geet eel age nee” See Sega! See! eel a Ne Ne el Ne te ee Nie Nee None Sime” Nomar” Smmet” Smee Smee” nme ammeet Nome!” Smet Siagmme” Segme’Smemat tee’ Siegert” Step” Set” Stee” Snemear” “eee See

 

 
Case: 5:19-cv-02219-BYP Doc #: 1 Filed: 09/25/19 4 of 40. PagelD #: 4

1. Plaintiff Brett M. McClafferty for his complaint against Defendants Portage
County Board of Commissioners, David W. Doak, Dale Kelly, Daniel Burns, Bryan
Morgenstern, William Burns, Cory Germani, Amy Beans, Michael Burda, Coleman Professional
Services, Dr. Brian Welsh, Correct Care Solutions, Unknown Defendants, Unknown Nursing

Defendants, and Unknown Mental Health Services Defendants allege as follows:

INTRODUCTION

2. The Portage County Jail (the “PCJ”) is operating in a state of crisis, endangering
the health and safety of Detainees/Inmates on a daily basis. The PCJ is poorly administered,
poorly staffed, poorly trained, and intentionally overcrowded — giving rise to a chaotic and
perilous environment inside the jail walls that allows for, and even promotes, a culture of sadism
and lawlessness to prevail amongst jail staff.

3. The Plaintiff in this lawsuit, Brett M. McClafferty (Mr. “McClafferty”), is a
lobbyist by trade, formerly registered in the State of Ohio, who is currently serving a three-year
prison term for financial misconduct occurring within the State of Ohio. Mr. McClafferty has an
extensive background in government and law, having served as a Member of the Chio
Workforce Investment Board (Area 19), as a Special Assistant to the Mayor of Akron, Ohio, and
as a City Commissioner in Streetsboro, Ohio. He is thirty-one years of age.

4, This lawsuit arises out of multiple unprovoked, malicious, and violent attacks
perpetrated by jail staff against McClafferty, a former detainee at the PCJ. The attacks occurred
as a result of McClafferty’s unwillingness to ingest medications wrongfully prescribed by a
contracted jail psychiatrist, and administered by the contracted jail nursing staff. Medical
personnel at the PCJ committed medical malpractice in violation of federal law, by mishandling

emergency medical treatment, withholding medications prescribed by McClafferty’s primary
Case: 5:19-cv-02219-BYP Doc #:1 Filed: 09/25/19 5 of 40. PagelD#: 5

care physician, and ultimately making substitutions to the withheld medications contrary to the
wishes of the primary care physician, and in violation of two court orders.

5. Although McClafferty was seriously injured from one of these unprovoked and
unwarranted attacks, jail staff ignored his pleas for treatment and engaged in torture for
approximately seven hours before transporting him to a local hospital. Jail staff continued to
deny him appropriate medical treatment upon his return to the PCJ despite the orders of hospital
doctors. Rather than abide by their obligations to safeguard McClafferty, jail staff responded to
his grievances by engaging in pervasive harassment, continued assaults, and denying him access
to his court ordered medications while literally forcing him to take substitute medications meant
to treat ailments he had never been diagnosed with.

6. Senior officials of the Portage County Sheriff’s Office and Portage County
attempted to conceal the actions of jail staff for nepotistic purposes, and in furtherance of an
official policy of the Portage County Sheriffs Office and Portage County to cover up incidents
of serious misconduct, medical malpractice, and clear abuses with the PCJ. Defendants’ attempts
to cover up their actions by intimidation, obstructing official investigations, failing to preserve
electronic data, altering documents, destroying documents, and impeding McClafferty’s access
to public records constituted a pattern of racketeering activity in violation of federal law.

7. This lawsuit seeks damages for: (1} the use of excessive force in violation of the
Fourteenth Amendment to the United States Constitution; (2) the denial of adequate medical care
in violation of the Fourteenth Amendment to the United States Constitution; (3) deliberate
indifference by jail staff to McClafferty’s medical needs in violation of the Eighth Amendment
to the United States Constitution; (4) the denial of McClafferty’s right to refuse medications in

violation of the First, Fourth, Ninth, and Fourteenth Amendments to the United States

 
Case: 5:19-cv-02219-BYP Doc #:1 Filed: 09/25/19 6 of 40. PagelD #: 6

Constitution; (5) the implementation of cruel and unusual punishments in violation of the Fifth,
Eighth, and Fourteenth Amendments to the United States Constitution; (6) practicing torture in
violation of the Fifth, Eighth, and Fourteenth Amendments to the United States Constitution; (7)
depriving McClafferty of access to his attorneys in violation of the Sixth Amendment to the
United States Constitution; (8) performing warrantless searches of McClafferty’s outgoing mail
in violation of the Fourth Amendment to the United States Constitution; (9) the cover up of the
use of excessive force pursuant to an official policy of the Portage County Sheriff's Office and
Portage County in violation of the Fourteenth Amendment to the United States Constitution; (10)
conspiring to, and conducting the affairs of a legitimate enterprise through a pattern of
racketeering activity, in violation of 18 U.S.C. §§ 1962(c) and (d); (11) committing medical
malpractice in violation of 42 U.S.C. § 1395dd; and (12) committing the state law tort of

intentional emotional distress.

JURISDICTION & VENUE:

8. The jurisdiction of the Court is invoked pursuant to the Civil Rights Act, 42
U.S.C. § 1983: the Emergency Medical Treatment and Active Labor Act (“EMTALA”), 42.
U.S.C. § 1395dd; 18 U.S.C. § 1962; and the Constitution of the United States. This Court has
jurisdiction over McClafferty’s federal claims pursuant to 28 U.S.C. §§ 1331 and 1343(a), as
well as 18 U.S.C. § 1367.

9. Venue is proper in this District under 28 U.S.C. § 1391(b). The parties
reside/operated, or, at the time the events took place, resided/operated in this judicial district, and

the event giving rise to McClafferty’s claims also occurred within this judicial district.
Case: 5:19-cv-02219-BYP Doc #:1 Filed: 09/25/19 7 of 40. PagelD #: 7

PARTIES:

10. _— Plaintiff Brett M. McClafferty was a detainee at the PCJ at all relevant times
herein. McClafferty was continuously incarcerated between the dates of September 25 ", 2017
and April 18", 2018 and from on or about May 22"4, 2019 through on or about May 29", 2019,
He is currently incarcerated at the Lake Erie Correctional Institution in Ashtabula County, Ohio.

11. Defendant Portage County Board of Commissioners is a public entity under the
laws of the State of Ohio, entrusted with the legislative and executive authority for county
government in Portage County, Ohio, including but not limited to oversight of all county
departments and offices, as well as all personnel employed therein.

12, Defendant David W. Doak was, at all times relevant herein, the Sheriff of Portage
County. As the duly elected Sheriff of Portage County, Doak operates in his official capacity as
the Portage County Sheriff's Office (the “‘Sheriff’s Office”). He is also the Warden of the PCJ,
where he was given custody and charge of McClafferty and was responsible for McClafferty’s
protection, as well as for the hiring, training, and supervision of all personnel necessary to
operate and maintain the PCJ. He is sued in his official capacity.

13. Defendant Dale Kelly was, at all times relevant herein, either the Chief or Major
of the Sheriff's Office, responsible for the administration of the Sheriff's Office and its divisions,
including but not limited to the PCJ, with responsibility over the personnel employed therein,
and over the detainees/inmates in custody therein. He is sued in both his individual and official
capacities.

14. Defendant Daniel Burns was, at all times relevant herein, the Jail Administrator of

the PCJ, responsible for the day-to-day operations of the PCJ, with responsibility over all
Case: 5:19-cv-02219-BYP Doc #:1 Filed: 09/25/19 8 of 40. PagelID #: 8

personnel employed therein, and over the detainees/inmates in custody therein. He is sued in
both his individual and official capacities.

15. Defendant Bryan Morgenstern was, at all times relevant herein, a Sergeant or
Corporal of the PCJ, responsible for the personnel employed on his shift and for the care,
custody, and security of McClafferty during his watch. He is sued in both his individual and
official capacities.

16. Defendant William Burns was, at all times relevant herein, a correctional officer
of the PCJ, responsible for the immediate supervision and care of McClafferty during his shift.
He is sued in both his individual and official capacities.

17. Defendant Cory Germani was, at all times relevant herein, a correctional officer
of the PCJ, responsible for the immediate supervision and care of McClafferty during his shift.
He is sued in both his individual and official capacities.

18, Defendant Michael Burda was, at all times relevant herein, the Inmate Services
Coordinator for the PCJ, responsible for the facilitation of detainee/inmate “kites,” grievances,
and mail. He is sued in his individual and official capacities.

19, Defendant Amy Beans was, at all times relevant herein, a Staff Member of the
PCI, responsible for responding to Public Record Requests. She is sued in both her individual
and official capacities.

20. Defendant Coleman Professional Services was and is a political subdivision and
unit of local government duly organized under the laws of the State of Ohio, who through
contract with the Sheriffs Office and/or the PCJ, acts under the color of law in overseeing and
providing mental health services and psychiatric care to detainees/inmates within the PCJ.

Defendant Coleman Professional Services is a “person” under 42 U.S.C. § 1983 and is
 

 

 

Case: 5:19-cv-02219-BYP Doc #:1 Filed: 09/25/19 9 of 40. PagelD #: 9

responsible for the policies, practices, and customs relating to mental health services and
psychiatric care within the PCJ.

2l. Defendant Dr. Brian Welsh was, at all times relevant herein, a licensed
psychiatrist in the State of Chio, employed as the Director of Coleman Professional Services,

who acted under the color of law in practicing psychiatric medicine within the PCJ. He is sued in
both his individual and official capacities,

22. Defendant CCS, LLC dba Correct Care Solutions is a limited liability company
organized under the laws of the State of Tennessee, who through contract with the Sheriffs
Office and/or the PCJ, acts under the color of law in providing nursing staff and other medical
services within the PCJ. Defendant CCS, LLC dba Correct Care Solutions is a “person” under 42
U.S.C, § 1983 and is responsible for the policies, practices, and customs relating to nursing
services and medical care within the PCJ.

23. Unknown Defendants were, at ali times relevant herein, employees of the
Sheriffs Office or its divisions, and were party to the events and allegations described herein.
Any and all identifiable individuals, through discovery or otherwise, are sued in their individual
and official capacities.

24. Unknown Nursing Defendants were, at all times relevant herein, employees of the
CCS, LLC dba Correct Care Solutions, and were party to the events and allegations described
herein, and through contract with the Sheriffs Office and/or the PCJ, acted under color of law in
performing their duties, Any and all identifiable individuals, through discovery or otherwise, are
sued in their individual and official capacities.

25, Unknown Mental Health Services Defendants were, at all times relevant herein,

employees of Coleman Professional Services, and were party to the events and allegations
Case: 5:19-cv-02219-BYP Doc #: 1 Filed: 09/25/19 10 of 40. PagelD #: 10

described herein, and through contract with the Sheriff's Office and/or the PCJ, acted under color
of law in performing their duties. Any and all identifiable individuals, through discovery or

otherwise, are sued in their individual and official capacities.
STATEMENT OF FACTS:
The Portage County Jail (PCJ):

26, The PCJ is a division of the Sheriff's Office. The PCJ is responsible for the
security and care of detainees/inmates awaiting criminal court proceedings in Portage County,
Ohio.

27. On information and belief, both the Sheriff's Office and the PCJ maintain legal
and beneficial interests in property.

28. On information and belief, the Sheriff's Office affects interstate commerce and
traffics in interstate commerce by running the Portage County Jail and by supervising the
purchasing, procurement, salaries, mail systems, communications, distribution, and movement
for all detainees/inmates within the jail.

29. On information and belief, the PC] affects commerce by purchasing specialized
equipment for correctional staff, including but not limited to batons, variations of pepper spray,

Tasers, and protective apparel.
Initial Medical Screening:

30. McClafferty was arrested on a secret indictment on September 25", 2017 and
taken into the custody of the Portage County Sheriff's Office. McClafferty was subsequently
transported to the PCJ where he was booked into the jail, and remained incarcerated for two

hundred and nineteen (219) straight days.

10
 

Case: 5:19-cv-02219-BYP Doc #: 1 Filed: 09/25/19 11 of 40. PagelD #: 11

31. Upon McClafferty’s entry at the PCJ, he was screened by jail nursing staff
contracted through Defendant Correct Case Solutions. McClafferty informed the nursing staff
that he suffered from “severe onset anxiety disorder,” and that he was prescribed Alprazolam
(Xanax) and Celexa by his primary care physician to treat this condition. McClafferty further
informed the jail nursing staff that he also suffered from high blood pressure brought on by
anxiety, which is an entirely different medical condition than traditional high blood pressure.

32. The nursing staff verified McClafferty’s prescriptions with his pharmacy and
spoke to the primary care physician by phone. Nursing staff successfully verified all of the

medical information and history provided by McClafferty.
Jail Psychiatrist Refuses to Continue Medications:

33. After the initial medical screening was completed, an unknown member of the jail
nursing staff contacted Defendant Welsh — a psychiatrist and Director of Coleman Professional
Services — for whom the PCJ contracts with for mental health services. Defendant Welsh
discontinued McClafferty’s prescription medications, including the prescription for Alprazolam,
because they allegedly violated the PCJ’s “narcotic free jail policy;” a policy rooted not in
medica! science, but rather on outside factors relating to addiction and drug abuse.

34. On the evening of September 27", 2017 McClafferty’s blood pressure had
become dangerously high as a result of untreated severe anxiety as well as withdrawal from his
Alprazolam prescription that had been discontinued by Defendant Welsh. McClafferty was never
placed on a “benzo withdrawal protocol!” as required by state and federal guidelines, Upon
information and belief, the PCJ did not have a uniform benzo withdrawal protocol at the time.

35. McClafferty was being housed in a general population unit of the jail known as

DM6, and complained to the correctional officer on duty that he felt “tremendous pressure in his

11
Case: 5:19-cv-02219-BYP Doc #: 1 Filed: 09/25/19 12 of 40. PagelD #: 12

head,” and that his anxiety was so severe that he was having panic attacks that created a
“levitating” sensation when he would try to lay down. It took two hours for jail nursing staff to
respond to the medical call of the correctional officer.

36. Upon arriving to DM6, an unknown female nurse who was responding to the
medical call became hostile towards McClafferty, and appeared visibly annoyed for having been
called to the housing unit by the correctional officer to evaluate McClafferty. The nurse seemed
to dismiss McClafferty’s complaints until she took his vitals and observed a dangerously high
blood pressure reading, McClafferty was then moved from the DM6 housing unit to the Medical
Observation Unit of the PCJ.

37. The following day (September 28", 2017) an unknown male nurse performed a
routine blood pressure test that showed McClafferty’s blood pressure had risen to stroke levels.
McClafferty was transported to a local hospital, where doctors administered Alprazolam, and
McClafferty’s blood pressure normalized. McClafferty was subsequently discharged back to the
PCJ.

38. Upon returning to the PCJ, McClafferty was informed by Unknown Nursing
Defendants that Defendant Welsh had approved an Alprazolam prescription for one week on

what is known as a “ween order.”
Judge Orders Continuation of McClafferty’s Prescription Medications:

39. McClafferty became concerned that while the ween order may prevent the
dangers of benzo withdrawal, it would effectively leave his anxiety disorder untreated upon its
discontinuation — an equally dangerous proposition. McClafferty decided to place a phone call to
Attorney Ashraf Abbas, who was representing McClafferty in the criminal matter for which

McClafferty was being detained in the PCJ.

12

 

 

 
 

Case: 5:19-cv-02219-BYP Doc #: 1 Filed: 09/25/19 13 of 40. PagelD #: 13

40, After speaking with McClafferty, Attorney Abbas contacted McClafferty’s
primary care physician to discuss the medical situation.

41, Satisfied that the situation was dire, Attorney Abbas filed an “Emergency Motion
for Order to Authorize Use of Prescription Medication and for Other Medical Services in Jail”
on October 5", 2017.

42. On October 6", 2017, Judge Becky Doherty of the Portage County Court of
Common Pleas GRANTED the motion, thus ordering that McClafferty be given access to the

prescription medications that had been discontinued by Defendant Welsh.
Defendant Welsh Refuses to Comply with Court Order:

43, On October 10", 2017, McClafferty was summoned to speak with Defendant
Welsh in a private room of the PCJ, where he informed McClafferty that he would not be
following the court order. According to Defendant Welsh, he did not believe that a judge had the
authority to order a physician to administer medical care contrary to the wishes of that physician.
Defendant Welsh stated that he had left a message for the Judge, and that ifthe order was not
rescinded that he would be filing a complaint with the American Medical Association (“SAMA”).
Defendant Welsh also informed McClafferty that he had spoken to his primary care physician,
and that he had requested that the physician turn-over care to him exclusively. McClafferty’s

physician refused Defendant Welsh’s request.
Judge Issues Second Court Order; Defendant Welsh Refuses to Comply:

44. — Judge Becky Doherty held a conference with Defendant Welsh and McClafferty’s

primary care physician on October 11", 2017. At the conclusion of the conference, Judge

13

 
Case: 5:19-cv-02219-BYP Doc #: 1 Filed: 09/25/19 14 of 40. PagelD #: 14

Doherty issued a second court order requiring that McClafferty’s medical care within the PCJ be
coordinated between Defendant Welsh and McClafferty’s primary care physician.

45, After days of not receiving medical treatment following the issuance of this
second court order, McClafferty inquired about the status of his medications. Defendant Welsh
informed McClafferty that he could not coordinate his medical care with his primary care
physician because the physician was not covered by the PCJ’s medical malpractice insurance,
and that such coordination would expose the jail to tremendous liability. Defendant Welsh told
McClafferty that he would not be ordering any medical treatment at that time, and suggested

“breathing exercises” to help with McClafferty’s severe anxiety.
Defendant Welsh Substitutes Medications:

46.  Asaresult of McClafferty’s anxiety disorder going untreated, he began to
experience severe panic attacks that included sharp chest pains. Unknown Nursing Defendants
became concerned about McClafferty’s deteriorating condition, and contacted Defendant Welsh
to request that he evaluate McClafferty.

47, At first, Defendant Welsh refused to perform the evaluation, and instead sent an
unknown psychologist (PhD not M.D.) from Defendant Coleman Professional Services to
evaluate McClafferty. Upon information and belief, the psychologist submitted an emergency
request for Defendant Welsh to perform a medical evaluation,

48. Several days later when McClafferty was finally evaluated by Defendant Welsh,
Defendant Welsh unilaterally decided to substitute McClafferty’s prescription medications with a
new non-narcotic regimen of antipsychotic medications. McClafferty’s primary care physician

was nevet consulted as required by the second court order,

14

 

 
 

Case: 5:19-cv-02219-BYP Doc #: 1 Filed: 09/25/19 15 of 40. PagelD #: 15

49. This regimen included:

A. Seroquel (antipsychotic)
B. Remeron (antipsychotic)
C. Clonidine (blood pressure)

50. Seroquel is prescribed to combat the symptoms of schizophrenia, a mental
disorder marked by delusions, hallucinations, disrupted thinking, and loss of contact with reality
(see PDR Family Guide to Prescription Drugs, 610, 8" ed. 2000).

51. McClafferty is not a schizophrenic, has never been diagnosed with schizophrenia,
and has never exhibited any signs or symptoms that could lead a reasonable physician to
conclude that he may be a schizophrenic.

52. According to AstraZeneca (the manufacturer and patentee of Seroquel) in their

disclosures to the Federal Drug Administration (“FDA”), Seroquel also presents a substantial

risk of dangerous metabolic side effects that can severely impact a patient’s blood sugar.
McClafferty Refuses the New Medications; is Beaten and Injured:

53. McClafferty was unwilling to ingest antipsychotic medications designed to treat
conditions that he has never suffered from, simply because Defendant Welsh was choosing to
ignore two lawful court orders that require McCiafferty to be given access to the prescription
medications that properly treat a condition that he does suffer from.

54. On October 20", 2017 McClafferty was called for “Pill Call” — where jail nursing
staff distributes inmate prescription medications — in the general population housing unit DMS,
where McClafferty was being housed.

55. At this Pill Call, McCiafferty refused to receive/ingest the new antipsychotic
medications ordered by Defendant Welsh. McClafferty was instructed by an Unknown Nursing

Defendant working the Pill Call to sign a “refusal of treatment form.” McClafferty declined to

15

 
 

Case: 5:19-cv-02219-BYP Doc #: 1 Filed: 09/25/19 16 of 40. PagelD #: 16

sign this form, as he was not refusing treatment in general; he was simply refusing the wrong
treatment. McClafferty was more than willing to receive/ingest the prescriptions ordered by his
primary care physician, consistent with two court orders, that treated McClafferty’s anxiety.
McClafferty believed it would be hazardous to his health to ingest antipsychotic medications that
treated conditions that he had never been diagnosed with, and did not suffer from.

56. At approximately 8:00pm on October 20", 2017, while McClafferty was
peacefully reading a book in his jail cell, Defendant William Burns and Defendant Morgenstern
performed a “cell extraction” for “insubordination” pertaining to the refusai of treatment form.

57.  McClafferty complied with the commands of officers, but was slammed against
the wall nonetheless, and handcuffed by Defendant William Burns. Defendant William Burns
began to violently administer closed-fist punches to McClafferty’s body and to the back of
McClafferty’s head. Defendant Morgenstern observed the beating; clearly approving of the
corporal punishment and excessive force being deployed. Both Defendant William Burns and
Defendant Morgenstern engaged in a profanity-laced verbal assault on McClafferty as well,
which included Defendant Morgenstern stating, “this is my jail you piece of shit —[’m the mayor
in this motherfucker” (an intended slight and clear reference to McClafferty’s public service and
political activity in the City of Streetsboro).

58, Once McClafferty was fully extracted from his cell, he was literally dragged out
of the housing unit and down the hallway by the chain that connected the handcuffs behind his
back. Defendant William Burns and Defendant Morgenstern ignored McClafferty’s painful pleas
to stop hyperextending his rotator cuffs, but Defendant William Burns persisted with the activity
nonetheless, At some point during this period of hyperextension, McClafferty dislocated his left

shoulder.

16
Case: 5:19-cv-02219-BYP Doc #: 1 Filed: 09/25/19 17 of 40. PagelD #: 17

Jail Officials Engage in Torture:

59. Defendant Morgenstern and Defendant William Burns proceeded to strip
McClafferty completely naked, in the presence of an unknown female cfficer, and placed
McClafferty in a disciplinary cell nicknamed the “Ice Box” in an area of the jail known as “Court
Hallway.” McClafferty was provided no clothing, mattress, or bedding.

60. | Upon information and belief, the Ice Box is a cell kept at approximately 50
degrees Fahrenheit. It is kept purposely frigid to induce a freezing sensation on its inhabitant as a
form of punishment.

61. McClafferty was forced to lie naked on a concrete floor in extreme conditions
with a dislocated shoulder for nearly seven hours. He was not provided any food or drinking
water. A hypothermic McClafferty made several efforts to receive medical attention, but was
continuously rebuffed by Defendants.

62, On two separate occasions, Defendant Germani and a posse of Unknown
Defendants entered the Ice Box and held McClafferty to the floor while Defendant William
Burns administered some variation of pepper spray to McClafferty’s face, creating a burning
sensation that triggered asthmatic reactions, These asthmatic reactions caused McClafferty to
choke, and subsequently vomit on the floor.

63, Because the “fountain” mechanism of the one-piece toilet and sink within the Ice
Box did not work, McClafferty was forced to wash/rinse the spray from his face and eyes using
only his hands and water from the toilet bowl. Since McClafferty was naked, had no clothing,
and had no cloth or toilet paper to dry his face — upon washing/rinsing his face, the spray that
was administered to the face ran down McClafferty’s body thus creating a severe burning

sensation to other parts of his body including his genitals.

17

 
 

Case: 5:19-cv-02219-BYP Doc #: 1 Filed: 09/25/19 18 of 40. PagelD #: 18

64. Unknown Defendants (unknown to McClafferty due to blurred vision from the
spray) routinely walked past the Ice Box on “rounds” laughing and making lude and lascivious
comments towards and/or about McClafferty.

65. After seven hours of immense suffering, medical staff finally ordered McClafferty
to be transported to a local hospital.

66. Upon his arrival at the hospital, McClafferty had little sensation in the fingers on
his left hand and his arm was turning purple from lack of circulation. The dislocation was
obstructing blood-flow. A visibly upset emergency room physician accosted the unknown
transporting deputy for McClafferty’s poor condition. The deputy told the physician to take the
matter up with jail staff, as he was only called to handle the transport.

67. Defendants operated with deliberate indifference to McClafferty’s health and

safety, and denied McClafferty the minimal civilized measure of life’s necessities.

McClafferty Agrees to Take Substitute Medications to Prevent Further Abuse; Writes

Sheriff Directty:

68. After McClafferty’s shoulder was relocated by hospital staff, he was discharged
back to the PCJ. When he arrived at the PCJ, he agreed to receive/ingest the new prescription
medications ordered by Defendant Welsh in an effort to prevent further abuse. McClafferty was
under the total control of jail staff, and felt helpless given the circumstances. He was moved from
Court Hallway to a maximum security cell in the housing unit CM2.

69. On October 224, 2017 McClafferty made the choice to bypass the grievance
process at the PCJ, that had proven useless, and wrote a letter directly to Defendant Doak,

detailing the egregious misconduct of jail staff and medical personnel.

18

 
Case: 5:19-cv-02219-BYP Doc #: 1 Filed: 09/25/19 19 of 40. PagelD #: 19

70. On October 25", 2017 McClafferty was summoned to the office of Commander
Robert Symsek (“Comdr. Symsek”), Comdr, Symsek informed McClafferty that he had spoken
directly to Defendant Doak, and that Doak was ordering an investigation into the matters detailed
by McClafferty in his letter. Comdr. Symsek and McClafferty discussed the October 20", 2017
ordeal, and Comdr, Sysmek reviewed the video footage of the incident on his computer, with
McClafferty present. Comdr. Symsek seemed visibly upset by what he had seen on the computer,
and assured McClafferty that he would be interviewing the individuals involved, to determine
whether or not disciplinary action was warranted. In the interim, Comdr. Symsek stated that he
was placing a “keep separate order” on Defendant William Burns and McClafferty, which meant
that Defendant William Burns would no longer be assigned to any housing unit for which
McClafferty was being held. Symsek offered an apology on behalf of Defendant Doak, and
ordered that McClafferty be returned to housing unit DM5 from housing unit CM2.

71. Shortly after being moved to DMS, McClafferty was approached by Defendant
Kelly to discuss the events that occurred on October 20", 2017. McClafferty told Defendant
Kelly that he had already spoken to Comdr. Symsek about the incident. Defendant Kelly
informed McClafferty that Comdr. Symsek was no longer overseeing the investigation, and that
the investigation would be conducted by Defendant Daniel Burns, who was the Jail
Administrator at that time. This struck McClafferty as being problematic considering that
Defendant Daniel Burns, on information and belief, is the father of Defendant William Burns.

72. McClafferty questioned Defendant Kelly about the obvious conflict of interest
that existed, and was told by the Kelly that he was “lucky” that an investigation was being
conducted at ail, Defendant Kelly stated, “if you didn’t act like such an asshole Brett, you

wouldn’t have gotten your ass kicked by my guys.”

19

 

 
Case: 5:19-cv-02219-BYP Doc #: 1 Filed: 09/25/19 20 of 40. PagelD #: 20

Retaliation by Correctional Officer Against McClafferty:

73. Over the next several months, McClafferty became the subject of consistent and
pervasive harassment by Defendant Germani, as a proxy for Defendant William Burns who was
ordered to be kept separate from McClafferty. This included cell shakedowns, misconduct
tickets, cell lockdowns, property confiscations, and verbal assaults — all unwarranted.

74. On one occasion Defendant Germani conducted a shakedown of McClafferty’s
cell, and placed McClafferty on a disciplinary lockdown for having a pair of “medical shoes”
that were issued to him by jail nursing staff due to a tibia and fibula break McClafferty sustained
in 2016, The shoes were confiscated by Defendant Germani, and McClafferty was told to wear
the jail issued sandals that caused him pain due to their lack of ankle support. McClafferty
attempted to inform Defendant Germani that the medical shoes were issued by the nursing staff,
that he needed the shoes for ankle support, and that he had done nothing wrong. Defendant
Germani told McClafferty that if he didn’t “shut up” that he would extend his period of
lockdown.

75. On another occasion, Defendant Germani performed a shakedown of
McClafferty’s cell, and claimed he had found plastic eating utensils in McClafferty’s cell - an
apparent violation of jail rules. McClafferty was once again placed on a disciplinary lockdown
and put on commissary and visitation restrictions. McClafferty tried to explain that the utensils
had been provided by jail staff to his former cellmate, a practicing Muslim, to eat special “halal
meals” that were required by the Islamic religion. This former cellmate had been discharged
from the jail only hours earlier, and McClafferty was unaware that the utensils were still in the
cell. Defendant William Burns lashed out at McClafferty, referring to him as a “snitch” for

instigating the investigation into the October 20", 2017 incident, and stated that he would

20

 

 

 

 
Case: 5:19-cv-02219-BYP Doc #: 1 Filed: 09/25/19 21 of 40. PagelID #: 21

continue to make McClafferty’s life miserable until he left the jail, or died, whichever came first.

This was said in the presence of other inmates.
McClafferty is Assaulted by Defendant William Burns for the Second Time:

76. On the evening of March 29", 2018 McClafferty once again refused the substitute
prescription medications ordered by Defendant Welsh. The Seroquel made McClafferty
extremely drowsy for long periods of time, and he had a sentencing hearing scheduled for the
following morning. McClafferty did not want to be in a drug-induced stupor for this important
event.

77. McClafferty was once again told by nursing staff that he would need to sign a
refusal of treatment form, for which he declined. The unknown nurse working that evening’s Pill
Call, called for the assistance of the correctional officer on duty in the housing unit DMS.
Because this correctional officer was a female, she in turn called “Central Command” at the PCJ.
The three responding mail officers were Defendant Morgenstern, Defendant William Burns, and
Deputy Sheriff Holbrook. Deputy Holbrook was acting in the capacity of a correctional officer
for that shit.

78. Defendant William Burns and Deputy Holbrook performed a cell extraction,
where Deputy Holbrook calmly asked McClafferty to place his hands on the wall. McClafferty
complied, and Defendant William Burns aggressively placed McClafferty in handcuffs.
Defendant William Burns addressed McClafferty angrily stating, “you think you can get me
fired, snitch? ve been waiting for this opportunity you fucking piece of shit!” Defendant
William Burns began to assault McClafferty from behind, shoving him violently towards the exit
of the housing unit. When the officers and McClafferty reached the hallway, McClafferty spotted

Defendant Morgenstern and told Morgenstern that he had a “keep separate order” with

21

 

 
Case: 5:19-cv-02219-BYP Doc #: 1 Filed: 09/25/19 22 of 40. PagelD #: 22

Defendant William Burns, Defendant Morgenstern replied, “who the fuck do you think you are
to tell me my job?” Defendant William Burns then purposely stepped on one of McClafferty’s
jail-issued sandals which made McClafferty stumble. Defendant William Burns began to scream
repeatedly, “stop resisting!” while yanking McClafferty’s handcuffed hands higher and higher up
his back, once again hyperextending McClafferty’s already injured shoulder. Deputy Holbrook
told Defendant William Burns to “chill out” and stated that McClafferty was not resisting, to
which Defendant William Burns responded with, “fuck off!”

79. MeClafferty was placed in a maximum security cell, and placed on
“administrative lockdown” for thirty days. McClafferty never received a ticket or conduct report,
but was told that he was placed on “admin” due to security concerns. This was clearly intended
to be a punishment, and had nothing to do with jail security.

80. On March 31*, 2018 McClafferty was once again summoned to the office of
Comdr. Symsek, where McClafferty was informed that he was performing a disciplinary review
of Defendant William Burns, as he believed Defendant William Burns had violated jail policies
and failed to follow proper protocol relating to the March 29", 2018 incident. Comdr, Symsek
also stated that he would forward all of his disciplinary findings to the Detectives Bureau of the
Portage County Sheriff's Office for review. Comdr. Symsek asked if McClafferty would be
willing to make a formal statement against Defendant William Burns, to which McClafferty

declined out of fear of retaliation.
McClafferty is Interviewed by a Sheriff’s Department Detective:

81.  McClafferty was interviewed by Detective Springer of the Portage County

Sheriff's Office on or about April 11", 2018. Detective Springer stated that he was asked to

22

 
Case: 5:19-cv-02219-BYP Doc #: 1 Filed: 09/25/19 23 of 40. PagelD #: 23

investigate several incidents within the PCJ, and asked several questions relating to this
investigation.
82. Detective Springer made two significant disclosures to McClafferty during this
interview:
1. That Detective Springer was having a “hard time” gathering facts relating to
the incidents under investigation because he was being “stonewalled” by
Defendant Daniel Burns and jail staff. He stated that correctional officers were
threatening union grievances, and that medical personnel were citing patient
confidentiality in an effort to withhold records.
2. That McClafferty should be careful with what he sends in the mail, even to his
attorneys, as McClafferty’s outgoing mail was being subjected to
[warrantless] searches by Defendant Burda, at the direction of Defendant
Daniel Burns.
83. Shortly after this interview, McClafferty filed a grievance against Defendant
Burda, and an infuriated Defendant Burda accosted McClafferty in his housing unit about filing
the grievance. McClafferty explained to Defendant Burda that he had it on “good authority” that
his outgoing mail was being tampered with, and that such an illegal search and seizure was a
violation of federal law. Defendant Burda responded, “federal shmederal! I don’t give a damn!”
This incident was witnessed by detainee/inmate Jordan Grimes, and others.
84. On information and belief, following McClafferty’s interview with Detective

Springer, Defendant Daniel Burns resigned as Jail Administrator and retired from law

enforcement.
McClafferty is Transported to ODRC; Diagnosed Prediabetic and Hyperglycemic:

85. On April 18", 2018 McClafferty was transported to the Ohio Department of
Rehabilitation & Correction (“CODRC”) to begin serving a two-year sentence on Portage County

Common Pleas Case No. 2017CRO1115 (17CR1115”) while the State of Ohio’s interlocutory

23

 
 

Case: 5:19-cv-02219-BYP Doc #: 1 Filed: 09/25/19 24 of 40. PagelD #: 24

appeal in Portage County Common Pleas Case No. 2017CR00775 (“17CR775”) was pending
before Ohio’s Eleventh District Court of Appeals.

86. Upon his entry into the ODRC at the Lorain Correctional Institution (“LorCY’) in
Grafton, Ohio, McClafferty was diagnosed prediabetic and hyperglycemic by prison physicians.
McClafferty also discovered that he had gained twenty pounds during his period of
detention/incarceration within the PCJ.

87. Dr. Kline, a psychiatrist at LorCi, immediately discontinued Defendant Welsh’s
Seroquel order and placed McClafferty back on Celexa. Dr. Kline told McClafferty that it was
“unconscionable” for a mental health professional to have prescribed or administered Seroquel to
a non-schizophrenic, He further explained that Seroquel is a banned medication within the
ODRC due to its substantial risk of serious metabolic side effects.

88. Dr. Kline went on to inform McClafferty that he used to work with Defendant
Welsh at Coleman Professional Services, and that he regarded Defendant Welsh as being a
“zealot on a crusade against benzos.” He categorized Defendant Welsh’s psychiatric beliefs as

“radical” and “too extreme for mainstream medicine.”
McClafferty Discovers that Seroquel Caused His Blood Sugar Issues:

89, McClafferty was “borrowed” from the ODRC by the Summit County Court of
Common Pleas for a pending legal matter, on May 30", 2018 until on or about November 20",
2018. During this period of time, McClafferty was being held in the Summit County Jail (the
“SCJ”) and he was being monitored by Summit Psychological Services (“Summit Psych.”) for
his anxiety disorder. Summit Psych. is the contracted mental health services provider of the SCJ,

90. On or about October 5", 2018 McClafferty was assessed by Dr. Calhoun, a

psychiatrist employed by Summit Psych. During this assessment, Dr. Calhoun reiterated Dr.

24

 

 
 

Case: 5:19-cv-02219-BYP Doc #: 1 Filed: 09/25/19 25 of 40. PagelD #: 25

Kline’s position about Seroquel having been prescribed to McClafferty — a non-schizophrenic.
Dr. Calhoun, however, went a step further and informed McClafferty that Serequel causes
hyperglycemia. Dr. Calhoun went on to state that he believed that McClafferty’s long-term
exposure to Seroquel while in the PCJ was the likely cause of McCiafferty’s hyperglycemia and

prediabetic condition.
McClafferty Returns to the Portage County Jail:

91. McClafferty returned to the PCJ on or about May 22", 2019 following the
adjudication of the State of Ohio’s interlocutory appeal in 17CR775,

92. While being heid in the PCJ during this second bout of detention, McClafferty
submitted a health services “kite” inquiring about his medications. Unknown Nursing
Defendants responded to McClafferty’s kite stating that they had no record of medications for
McClafferty. McClafferty then filed a grievance, requesting to speak to Defendant Welsh,

93. When McClafferty met with Defendant Weish to discuss his medications,
McClafferty informed Defendant Welsh of his metabolic issues relating to the Seroquel, and
reminded Defendant Welsh that the court orders issued in 17CR775 pertaining to his prescription
medications were still in place and in full effect. Defendant Welsh became angry, and seethed
that he had “never and will never honor those court orders.” Defendant Welsh further asserted
that since McClafferty would likely only be in the PCJ a relatively short period of time, that he
“could make it” without any medications.

94.  McClafferty’s untreated anxiety flared up, inducing severe panic attacks and
spiking his blood pressure to dangerously high levels. McClafferty would remain untreated for

the duration of this second period of detention.

25

 
Case: 5:19-cv-02219-BYP Doc #: 1 Filed: 09/25/19 26 of 40. PagelD #: 26

95. After seven days in the PCJ, a global resolution was reached with prosecutors
which required the dismissal of several charges. McClafferty was transported back to the ODRC
on or about May 29"", 2019. With all Portage County cases closed, the physician-patient

relationship was officially terminated on this date.

Defendants Make a Concerted Effort to Cover Up the Incidents of Abuse and Misconduct;

Block a Truthful Investigative Report About the Incidents:

96. Defendants attempted to cover up or deny the incidents as soon as they happened.
Defendant Morgenstern and Defendant William Burns, in concert with others, altered or made
incorrect entries in log books and records to give the appearance that they had not participated in
the alleged abuse and misconduct. Also, despite PCJ’s requirement that correctional officers
write reports when they use force against detainees, none of the officers, including Defendant
Morgenstern, Defendant William Burns, Deputy Holbrook, and Defendant Germani, wrote
reports relating to the incidents detailed herein, Further, Defendant Morgenstern, Defendant
William Burns, and Defendant Germani denied McClafferty necessary medical care in a timely
manner in an effort to hide their misconduct.

97. Defendants operated in concert to try and conceal the abuses by Defendants from
internal and external investigators and to attempt to keep the internal investigation from reaching
a solution,

OR, Upon information and belief, Defendants were made aware that there would be
legal consequences of the October 20", 2018 abuse shortly after it happened. Defendant Doak
ordered an investigation into the incident within days of it occurring. The investigation was
originally assigned to Comdr. Symsek. Shortly thereafter, the investigation was reassigned by

Defendant Kelly to Defendant Daniel Burns. The investigation remained dormant until

26

 

 

 
Case: 5:19-cv-02219-BYP Doc #: 1 Filed: 09/25/19 27 of 40. PagelD #: 27

Defendant Daniel Burns’ resignation, and the investigation was ultimately conducted by
Detective Springer.

99. Although Detective Springer attempted to conduct an honest investigation, he was
hampered by institutional resistance. Nevertheless, Detective Springer interviewed McClafterty
and many other individuals believed to have knowledge of the incidents. Upon information and
belief, Detective Springer discovered that Defendants failed to preserve electronic data, altered
decuments, and destroyed documents. Further, it was discovered that Defendant Beans impeded
McClafferty’s access to public records at the direction of jail administration,

100. Detective Springer completed his preliminary report in April of 2018. Upon
information and belief, Defendant Daniel Burns contacted Defendant Kelly to question the basis
of the report and Detective Springer’s authority to conduct such an investigation. Though the
report was promptly forward to Defendant Doak’s office with a notation that further inquiries

should be made, the investigation was halted and never completed.

The Cover-Up is an Official Policy of the Sheriff's Office and the Portage County Board of

Commissioners:

101. The acts described above are part of an institutional practice or custom,
constituting an official policy of the Sheriff's Office of covering up for instances of serious
misconduct, especially the use of excessive force, by jail staff, and of sanctioning repeated
interference by jail staff into detainees’ abilities to pursue their legal claims.

102. On information and belief, Defendant Doak and Defendant Portage County Board
of Commissioners had prior notice of the propensity of Sheriff's Office and Portage County
employees to cover-up excessive force by jail staff but took inadequate steps to train and

supervise these employees, correct their abuse of authority, or implement meaningful procedures

27

 
Case: 5:19-cv-02219-BYP Doc #: 1 Filed: 09/25/19 28 of 40. PagelD #: 28

to discourage their unlawful abuse of power. The failure to properly supervise and/or train the
employees included the failure to properly instruct them in applicable provisions of the Ohio
Administrative Code, the Ohio Revised Code, and proper investigative procedures.

103. On information and belief, Defendant Doak and Defendant Portage County Board
of Commissioners tolerated, as institutional policy, practice, or custom, or authorized and ratified
the systematic pattern by their employees of covering up the excessive use of physical force by
jail staff, with the intention of and/or having the effect of depriving McClafferty of his rights and
privileges afforded to him by the United States Constitution.

104. The effect of this policy was to encourage PCF employees, including Defendant
Morgenstern, Defendant William Burns, and Defendant Germani, to use excessive force against
detainees at the PCJ, and to continuously harass detainees after such excessive force is used. In
doing so, the policy contributed to the physical assaults on McClafferty and his resulting injury,
as well as the deprivation of his constitutional rights.

105. The practice or custom includes the following tactics by the Sheriff's Office,
which are used so frequently that they amount to an official policy of the Sheriff's Office:

a. Responding to McClafferty’s and other detainees’ complaints of misconduct,
including excessive use of force, with inadequate investigations and grievance
responses calculated to mislead the public and which show a deliberately
indifferent attitude towards official misconduct;

b. Providing no protection for Sheriff's Office investigators such as Detective
Springer to conduct proper investigations of allegations of excessive force, but
instead permitted harassment and intimidation of the investigators;

c. Allowing correctional officers being investigated for serious misconduct to
continue working — and even receive promotions — while the investigations

are ongoing;

d. Failing to remove officers from assignments in which they come in contact
with detainees while they are being investigated for serious misconduct,

28

 

 
Case: 5:19-cv-02219-BYP Doc #: 1 Filed: 09/25/19 29 of 40. PagelD #: 29

including but not limited to excessive force;

e. Delaying investigations for months and even years, during which time the
guards being investigated may receive promotions and may continue to work
in situations where they are exposed to detainees, while the statute of
limitations on criminal charges against the officers continues to run or expires;

f. Providing no protection or incentives for employees who are witnesses to
excessive force to cooperate with investigations by telling the truth about what
they saw, or to report instances of excessive force they learn about, and
instead providing incentives for covering up excessive force;

 

g. Failing to support investigators who conduct competent and thorough
investigations, and instead undermining their authority by refusing to sustain
recommendations;

106. The practice or custom includes the following tactics by the Portage County

Sheriff's Office by and through Defendant Doak and Defendant Portage County Board of

Commissioners, which are used so frequently that they amount to an official policy of Defendant

 

Doak and Defendant Portage County Board of Commissioners:

a. Providing not protection or incentives for medical personnel at the PCJ to treat
inmates’ injuries from excessive force promptly and adequately and to
document the injuries appropriately, and instead providing protection from
medical personnel to refuse treatment and falsify or omit documentation of
medical care;

b. Providing no protection or incentives for medical personnel who have relevant
information about excessive force to cooperate with investigations by telling
the truth about what they saw or to report instances of excessive force they
learn about, and instead providing incentives for covering up excessive force;

c. Failing and refusing to institute procedures and setup guidelines that would
require medical personnel to cooperate with the Sheriff's Office’s
investigations of excessive force by PCJ staff, and

d, Failing to implement and utilize a valid investigative procedure by the
Commissioners, instead of by the Sheriffs Office, for investigating possible
misconduct by medical personnel at the PCJ in dealing with injuries that may
be caused by the use of excessive force by jail guards.

29

 
Case: 5:19-cv-02219-BYP Doc #: 1 Filed: 09/25/19 30 of 40. PagelD #: 30

McClafferty Continues to Suffer from Injuries Sustained in the PCJ:

107. McClafferty has sustained permanent physical and psychologicai trauma, has
suffered great pain and discomfort, and continues to experience physical and psychological
damage. McClafferty has been referred for orthopedic surgery by prison physicians to repair
significant ligament damage to his left shoulder upon his release from prison, which will lead to

a reduced quality of life and lost income.

COUNT I
Section 1983 Claim Against Defendants Morgenstern, William Burns,
Germani, and Unknown Defendants for Use of Excessive Force

108. The allegations of paragraphs | through 106 are incorporated herein by reference.

109. As Described above, Defendants Morgenstern, William Burns, Germani, and
Unknown Defendants used excessive force against McClafferty on or about October 20", 2017
and/or March 29", 2017, without provocation and without legitimate penal justification, and
Unknown Defendants failed to stop the unprovoked and unjustified excessive use of force
against McClafferty.

110. The actions of Defendants Morgenstern, William Burns, Germani, and Unknown
Defendants were performed under color of state law, and violated McClafferty’s rights under the
Fourteenth Amendment to the United States Constitution.

{ll. The acts of excessive force by Defendants Morgenstern, William Burns, Germani,
and Unknown Defendants against McClafferty were the direct and proximate cause of serious
and ongoing physical and psychological injuries to McClafferty.

112. The conduct of Defendants Morgenstern, William Burns, Germani, and Unknown

Defendants was willful and exhibited a flagrant disregard for McClafferty’s federally secured

30

 
Case: 5:19-cv-02219-BYP Doc #: 1 Filed: 09/25/19 31 of 40. PagelD #: 31

due process rights. Accordingly, these defendants are liable to McClafferty under

42 U.S.C, § 1983.

COUNT Il
Section 1983 Claim Against Defendants Morgenstern, William Burns,
Germani, and Unknown Defendants for Use of Torture

113. The allegations of paragraphs 1 through 106 are incorporated herein by reference.

114. As Described above, Defendants Morgenstern, William Burns, Germani, and
Unknown Defendants used torture against McClafferty on or about October 20", 2017, and
Unknown Defendants failed to stop the use of torture against McClafferty.

115. The actions of Defendants Morgenstern, William Burns, Germani, and Unknown
Defendants were performed under color of state law, and violated McClafferty’s rights under the
Fifth, Eighth, and Fourteenth Amendments to the United States Constitution,

116. The acts of torture by Defendants Morgenstern, William Burns, Germani, and
Unknown Defendants against McClafferty were the direct and proximate cause of serious and
ongoing physical and psychological injuries to McClafferty.

117. The conduct of Defendants Morgenstern, William Burns, Germani, and Unknown
Defendants was willful and exhibited a flagrant disregard for McClafferty’s federally secured

rights. Accordingly, these defendants are liable to McClafferty under 42 U.S.C. § 1983.

COUNT III
Section 1983 Claim Against Defendants Morgenstern, William Burns,
Germani, and Unknown Defendants for Deliberate Indifference to Medical Needs

118. The allegations of paragraphs | through 106 are incorporated herein by reference.
119. As Described above, Defendants Morgenstern, William Burns, Germani, and

Unknown Defendants failed to ensure that McClafferty received prompt and adequate medical

31

 

 

 
Case: 5:19-cv-02219-BYP Doc #: 1 Filed: 09/25/19 32 of 40. PagelD #: 32

care subsequent to the excessive force and torture used against him on or about October 20",
2017.

120. The actions of Defendants Morgenstern, William Burns, Germani, and Unknown
Defendants exhibited deliberate indifference to McClafferty’s serious medical needs, were
performed under color of law, and violated McClafferty’s rights under the Fourteenth
Amendment to the United States Constitution.

121. Asa direct and proximate result of the actions of Defendants Morgenstern,
William Burns, Germani, and Unknown Defendants in failing to ensure that McClafferty
received prompt and adequate medical care, McClafferty was subjected to increased pain,
suffering, and serious physical injury.

122. The conduct of Defendants Morgenstern, William Burns, Germani, and Unknown
Defendants was willful and exhibited a flagrant disregard for McClafferty’s federally secured

rights. Accordingly, these defendants are liable to McClafferty under 42 U.S.C. § 1983.

COUNT IV
Section 1983 Claim Against Defendants Doak, Kelly, Daniel Burns, Morgenstern,
and Unknown Defendants for Denial of Access to Attorney

123. The allegations of paragraphs | through 106 are incorporated herein by reference.

124. As Described above, Defendants Doak, Kelly, Daniel Burns, Morgenstern, and
Unknown Defendants denied MeClafferty access to his attorney while he was in the custody of
the PCJ, being held in Court Hallway, and while McClafferty was on administrative lockdown in
the maximum security wing of the PCJ, and exhibited a completely indifferent attitude towards
McClafferty’s right to confer with legal counsel.

125. The actions of Defendants Doak, Keily, Daniel Burns, Morgenstern, and

Unknown Defendants were performed under color of state law, and violated McClafferty’s due

32

 

 
Case: 5:19-cv-02219-BYP Doc #: 1 Filed: 09/25/19 33 of 40. PagelD #: 33

process rights under the Fourteenth Amendment to the United States Constitution, as well as his
rights under the Sixth Amendment to the United States Constitution.

126. Asa direct and proximate result of the actions of Defendants Doak, Kelly, Daniel
Burns, Morgenstern, and Unknown Defendants, McClafferty was unable to consult with legal
counsel prior to trial, prior to sentencing, and subsequent to the excessive use of force and use of
torture against McClafferty by Defendants Morgenstern, William Burns, Germani, and Unknown
Defendants, and has suffered damages as a result.

127. The conduct of Defendants Doak, Kelly, Daniel Burns, Morgenstern, and
Unknown Defendants was willful and exhibited a flagrant disregard for McClafferty’s federally

secured rights. Accordingly, the defendants are liable to McClafferty under 42 U.S.C, § 1983.

COUNT V
Section 1983 Claim Against Defendants Doak, Kelly, Daniel Burns, Morgenstern,
William Burns, Germani, Burda, Beans, Unknown Defendants, Coleman Professional
Services, Welsh, Unknown Mental Health Services Defendants, Correct Care Solutions,
and Unknown Nursing Defendants for Cover Up by Sheriff’s Office Employees and
Contractors

128. The allegations of paragraphs | through 106 are incorporated herein by reference.

129, As Described above, the actions of Defendants Doak, Kelly, Daniel Burns,
Morgenstern, William Burns, Germani, Burda, Beans, Unknown Defendants, Coleman
Professional Services, Welsh, Unknown Mental Health Services Defendants, Correct Care
Solutions, and Unknown Nursing Defendants in covering up the use of excessive force and
torture by Defendants Morgenstern, William Burns, Germani, and Unknown Defendants
pursuant to an official policy of the Sheriff's Office and the Portage County Board of
Commissioners were performed under color of law, and violated McClafferty’s rights guaranteed

under the Fourteenth Amendment to the United States Constitution.

33

 
Case: 5:19-cv-02219-BYP Doc #: 1 Filed: 09/25/19 34 of 40. PagelD #: 34

130, The actions of Defendants Doak, Kelly, Daniel Burns, Morgenstern,
William Burns, Germani, Burda, Beans, Unknown Defendants, Coleman Professional Services,
Welsh, Unknown Mental Health Services Defendants, Correct Care Solutions, and Unknown
Nursing Defendants in covering up of acts of excessive force and torture against McClafferty
were the direct and proximate cause of serious and ongoing physical and psychological injuries
to McClafferty.

131. The conduct of Defendants Doak, Kelly, Daniel Burns, Morgenstern,
William Burns, Germani, Burda, Beans, Unknown Defendants, Coleman Professional Services,
Welsh, Unknown Mental Health Services Defendants, Correct Care Solutions, and Unknown
Nursing Defendants was willful and exhibited a flagrant disregard for McClafferty’s federally
secured due process rights. Accordingly, these defendants are liable to McClafferty under

42 ULS.C. § 1983.

COUNT VI
Section 1983 Claim Against Defendant Portage County Board of Commissioners
for Cover Up by Portage County Employees

132. The allegations of paragraphs 1 through 106 are incorporated herein by reference.

133. As Described above, the actions of Defendant Portage County Board of
Commissioners in the cover up by Portage County employees for the use of excessive force and
torture against McClafferty pursuant to an official policy of the Sheriff's Office and of the
Portage County Board of Commissioners were performed under color of law, and violated
McClafferty’s federally secured due process rights under the Fourteenth Amendment to the
United States Constitution.

134. The actions of Defendant Portage County Board of Commissioners and/or Portage

County employees in covering up of acts of excessive force and torture against McClafferty were

34
Case: 5:19-cv-02219-BYP Doc #: 1 Filed: 09/25/19 35 of 40. PagelD #: 35

the direct and proximate cause of serious and ongoing physical and psychological injuries to
McClafferty.

135. The conduct of Defendant Portage County Board of Commissioners and/or
Portage County employees was willful and exhibited a flagrant disregard for McClafferty’s
federally secured due process rights. Accordingly, this defendant is liable to McClafferty under

42 ULS.C. § 1983.

COUNT VII
Racketeer Influenced and Corrupt Organizations Act (RICO) § 1962(c) Claim
Against Defendants Kelly, Daniel Burns, Morgenstern, William Burns, Germani,
Burda, Beans, and Unknown Defendants

136. The allegations of paragraphs | through 106 are incorporated herein by reference.

137. This Count is against Defendants Kelly, Daniel Burns, Morgenstern, William
Burns, Germani, Burda, Beans, and Unknown Defendants (the “RICO Defendants”).

138. The Sheriff's Office and the PCJ are enterprises engaged in and whose activities
affect interstate commerce, The RICO Defendants are employed by the Sheriff's Office.

139. The RICO Defendants agreed to and did participate in the conduct of the Sheriff's
Office and/or the PCJ’s affairs through a pattern of racketeering activity. Specifically, the RICO
Defendants corruptly endeavored to influence, obstruct, or impede the due administration of
justice, in violation of 18 U.S.C. § 1503, by engaging in the conduct described above. In
addition, the RICO Defendants corruptly attempted to persuade others to withhold a record,
document, or other object from an official proceeding or public record request, and otherwise
attempted to obstruct, influence, or impede an official investigation, in violation of

18 U.S.C, § 1512, by engaging in the conduct described herein.

35

 
Case: 5:19-cv-02219-BYP Doc #: 1 Filed: 09/25/19 36 of 40. PagelD #: 36

140. Pursuant to, and in furtherance of their racketeering activities, the RICO
Defendants committed multiple related acts of obstruction of justice and obstruction of an
official investigation.

141. The acts set forth above constitute a pattern of racketeering activity pursuant to 18
ULS.C, § 1961(5).

142, The RICO Defendants have directly and indirectly conducted and participated in
the conduct of the enterprise’s affairs through the pattern of racketeering activity described
above, in violation of 18 U.S.C. § 1962(c).

143. Asa direct and proximate result of the RICO Defendants’ racketeering activities

and violations of 18 U.S.C. § 1962(c), McClafferty has suffered irreparable harm and injury.

COUNT VI
Racketeer Influenced and Corrupt Organizations Act (RICQ) § 1962(d) Claim
Against Defendants Kelly, Daniel Burns, Morgenstera, William Burns, Germani,
Burda, Beans, and Unknown Defendants

144, The allegations of paragraphs | through 106 are incorporated herein by reference.

145. As described above, the RICO Defendants agreed to and conspired to violate
18 U.S.C. § 1962(c).

146. The RICO Defendants have intentionally conspired and agreed to directly and
indirectly conduct and participate in the conduct of the Sheriff's Office and/or the PCI’s affairs
through a patterns of racketeering activity. The RICO Defendants knew that their predicate acts
were part of a pattern of racketeermeg activity and agreed to the commission of those acts to
further the schemes described above. That conduct constitutes a conspiracy to violate 18 U.S.C.

§ 1962(c), in violation of 18 U.S.C. § 1962(d),

36
Case: 5:19-cv-02219-BYP Doc #: 1 Filed: 09/25/19 37 of 40. PagelD #: 37

147. Asa direct and proximate result of the RICO Defendants’ conspiracy, the overt
acts taken in furtherance of that conspiracy, and violations of 18 U.S.C. § 1962(c), McClafferty

has suffered irreparable harm and injury.

COUNT IX
Emergency Medical Treatment and Active Labor Act (EMTALA) § 1395dd Claim
Against Defendants Coleman Professional Services, Welsh, Unknown Mental Health
Services Defendants, Correct Care Solutions, and Unknown Nursing Defendants

148. The allegations of paragraphs |] through 106 are incorporated herein by reference.

149, This count is against Defendants Coleman Professional Services, Welsh,
Unknown Mental Health Services Defendants, Correct Care Solutions, and Unknown Nursing
Defendants (the “EMTALA Defendants”).

150. The EMTALA Defendants, through contracts with the Portage County Board of
Commissioners and/or the Sheriff's Office and/or the PCJ, act under color of law and are
responsible for the emergency medical and mental health care needs of detainees/inmates within
the walls of the PCJ.

151. Asdescribed above, the EMTALA Defendants committed medical malpractice
when administering emergency medical and mental health care to McClafferty, and violated
42 U.S.C. § 1395dd.

152, The EMTALA Defendants were grossly negligent, deliberately indifferent, and
contemptuous in their administration of medical and mental health care, as they ignored two
court orders pertaining to McClafferty’s medical and mental health care within the PCJ.

153. Asa direct and proximate result of the EMTALA Defendants’ medical
malpractice, gross negligence, deliberate indifference, contempt, and violations of 42 U.S.C. §

1395dd, McClafferty has suffered serious and ongoing physical and psychological injuries.

37

 
Case: 5:19-cv-02219-BYP Doc #: 1 Filed: 09/25/19 38 of 40. PagelD #: 38

154. The conduct and actions of the EMTALA Defendants were willful and exhibited a
flagrant disregard for McClafferty’s federally secured rights. Accordingly, these defendants are

liable to McClafferty under 42 U.S.C. § 1395dd.

COUNT X
Intentional Infliction of Emotional Distress Claim Against Defendants Doak, Kelly,
Daniel Burns, Morgenstern, William Burns, Germani, Unknown Defendants, Coleman
Professional Services, Welsh, Unknown Mental Health Services Defendants, Correct Care
Solutions, and Unknown Nursing Defendants

155. The allegations of paragraphs 1 through 106 are incorporated herein by reference.

156. As described above, the conduct of Defendants Doak, Kelly, Daniel Burns,
Morgenstern, William Burns, Germani, Unknown Defendants, Coleman Professional Services,
Welsh, Unknown Menta! Health Services Defendants, Correct Care Solutions, and Unknown
Nursing Defendants throughout the course of McClafferty’s detention within the PCJ was
extreme and outrageous, including without limitation using malicious and excessive force, as
well as torture, against McClafferty without provocation or justification, and subsequently
engaging in pervasive harassment, and imposing unwarranted disciplinary measures.

157. Moreover, despite two court orders requiring that McClafferty receive specific
medications previously prescribed by his primary care physician and other medical care,
Defendants were deliberately indifferent to his needs and allowed him to suffer untreated or
mistreated for approximately 226 days.

158. Defendants either intended to inflict emotional distress upon McClafferty when
engaging in this conduct, or knew that there was a high probability that such conduct wouid
result in such distress.

159. Defendants’ conduct caused McClafferty to suffer severe emotional distress that

no reasonable person could be expected to endure.

38

 

 

 

 

 

 
Case: 5:19-cv-02219-BYP Doc #: 1 Filed: 09/25/19 39 of 40. PagelD #: 39

COUNT XI

Indemnification Claim Against Defendant Portage County Board of Commissioners

160. The allegations of paragraphs 1 through 106 are incorporated herein by reference.

161. Pursuant to Chio law, Defendant Portage County Board of Commissioners is
empowered and directed to pay any tort judgment for compensatory damages (and any
associated attorneys’ fees and costs) for which an independently elected Portage County officer,
such as Defendant Doak (or his deputies/officers), is acting within the scope of their employment
and is found liable.

162. Defendant Portage County Board of Commissioners is liable for any judgment
entered against Defendants Doak, Kelly, Daniel Burns, Morgenstern, William Burns, Germani,
Burda, Beans, and Unknown Defendants for compensatory damages and for any associated
attorneys’ fees and costs.

163. Jn the event a judgment for compensatory damages is entered against these
defendants, Defendant Portage County Board of Commissioners must pay the judgment, as well

as ary associated attorneys’ fees and costs.

39

 

 

 
Case: 5:19-cv-02219-BYP Doc #: 1 Filed: 09/25/19 40 of 40. PagelD #: 40

WHEREFORE McClafferty requests that this Court grant him the following relief, jointly

and a severally against the named defendants:

A,

Judgment for compensatory damages against all defendants in the amount of
seven hundred thirty-two thousand dollars ($732,000.00), or in an
amount to be determined at trial;

. Judgment for punitive damages against all defendants in the amount of

ten million dollars ($10,000,000.00), or in an amount to be determined at trial;

An award of the costs of this action against all defendants, including reasonable
attorneys’ fees, in accordance with 42 U.S.C. § 1988 and/or 18 U.S.C. § 1964(c);

An award of treble damages against the RICO Defendants, in accordance with
18 U.S.C. § 1964(c);

An order requiring Defendant Portage County Board of Commissioners to pay
any judgment for compensatory damages entered against Defendants Doak,
Kelly, Daniel Burns, Morgenstern, William Burns, Germani, Burda, Beans,

and Unknown Defendants, as well as the associated attorneys’ fees and costs; and

Such other and further relief the court deems appropriate.

TRIAL BY JURY ON ALL CLAIMS FOR RELIEF HEREBY DEMANDED

Respectfully Submitted,

 

  

Plaintiff, Pro Se Litigant
c/o CoreCivic

501 Thompson Road
Conneaut, Ohio 44030
P. (440) 599.4100

Dated: September 20", 2019

40
